DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA (U.S. Publication No. 2016/0168364, hereinafter NAKAMURA) in view of IMOTO et al. (U.S. Publication No. 2009/0000721, hereinafter IMOTO). 
Regarding claims 1-6, NAKAMURA teaches a rubber composition for a tire including 100 parts by mass of a rubber component including a diene rubber, from 0.3 to 20 parts by mass of porous cellulose particles having a porosity of from 75 to 95% (Abstract [0011]). The diene rubber includes natural rubber, polyisoprene rubber, polybutadiene rubber, and etc. [0015-0016]. The rubber composition can be used for a tread part of a pneumatic tire, or for a tread part of winter tires such as studless tires or snow tires [0045]. 
However, NAKAMURA does not teach 3 to 30 parts by mass of a diene rubber that is a liquid at room temperature. 
In the same field of endeavor of rubber composition for pneumatic tire [0054], IMOTO teaches 3 to 60 parts of liquid rubber (Abstract; [0028]). Examples of liquid rubber include homopolymer of isoprene (e.g., LIR-30, LIR-50) a copolymer of polybutadiene (e.g., LIR-300), a copolymer of isoprene (e.g., LIR-310, LIR-390), a hydrogenated homopolymer of isoprene or a hydrogenated isoprene copolymer (e.g., LIR-200, LIR-290), and etc. [0025 and 0026] (as indicated in the present specification [0016], LIR-30, LIR-50, LIR-300, LIR-310, LIR-390, LIR-200, and LIR-290 are well-known diene rubber that is liquid at room temperature). The addition of liquid rubber provides excellent anti-crack growing property, durability such as heat resistance, ozone resistance, and anti-crack property can be improved in rubber composition.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the liquid rubber of IMOTO with the rubber composition of NAKAMURA for the benefit of obtaining rubber composition with excellent anti-crack growing property, durability such as heat resistance, ozone resistance, and anti-crack property as taught by IMOTO. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763